Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31 and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schindler et al. (US Pat. Pub. 2007/0216030).
Regarding claim 26, Schindler teaches an apparatus comprising:
a stack of a first plurality of layers comprising conductive material interleaved with a second plurality of layers comprising insulating material, wherein the first plurality of layers has substantially the same composition and comprises an upper layer and lower layer [fig.9, layers 4 and 6 interleaved and stacked together];
a first via comprising conductive material, wherein the first via extends through at least a portion of the stack, wherein the first via is in contact with the upper layer and the lower layer [fig. 9, 24 extends through the stack of 4 and 6, is in contact with the upper most 4 and the lower most 4]; and
a second via comprising conductive material, wherein the second via extends through at least a portion of the stack, wherein the second via is isolated from the upper layer and lower layer [fig. 9, 22 extends through the stack of 4 and 6 and is isolated from the upper 4 and lower 4 by dielectric 16].
Regarding claim 36, Schindler teaches the apparatus of claim 26, wherein the apparatus is a capacitor with a first terminal comprising the first via, and the second terminal comprising the second via [fig. 9, paragraph [0067, 22 and 24 are the connection terminals forming a capacitor].
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.  Applicant argues that Schindler fails to teach the first plurality of layers of conductive material are substantially the same composition and that the material layers of 2 and 4 in Schindler are selected to be different from one another.  However, 2 is not interpreted as one of the of plurality of first layers and that the first and second layer are layers 4 and 6 respectively.   As explained above, the upper layer and lower layers are the upper most and lower most layer 4 in fig. 9.  All the stacked layers designated 4 are the same material [paragraphs [0052 and 0053]].
Allowable Subject Matter
Claims 27-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816